 B.F.G. GOURMET FOODS, INC.B.F.G. Gourmet Foods, Inc. and Local 455, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America and FoodPackers, Cannery and Miscellaneous WorkersUnion Local 220, affiliated with the AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, Party in Interest. Case 2-CA-14909May 26, 1978DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn February 27, 1978, Administrative Law JudgePhil W. Saunders issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed an answering brief to Respondent's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, tomodify his remedy,2and to adopt his recommendedOrder, as modified herein.3i The Respondent has excepted to certain credibility findings made by) theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolution with respect to credibilityunless the clear preponderance of all of the relevant evidence consinces usthat the resolutions are incorrect. Standard Drr Wall Products. Inc. 91NLRB 544 (1950), enfd. 188 F2d 362 (3d Cir. 1951. We hae carefull,examined the record and find no basis for reversing his findings.The General Counsel argued that a violation of Sec 8(aX2) of the Actshould be found in Respondent's recognition of Local 220 at a time whenthere existed a conflicting claim to representation by Local 445, relying onMidwest Piping & Supply Co., Inc., 63 NLRB 1060 (1945). However. we findit unnecessary to determine the applicability of Midwest Piping to the cir-cumstances herein, inasmuch as we agree with the Administrative LawJudge that Respondent rendered illegal assistance here and, furthermore.the affirmative remedy for recognition of a union which does not representan uncoerced majority of the employees is the same. regardless of whetherthere is a competing claim for representation.2 Interest is to be computed in the manner prescribed in Florida SteilCorporation. 231 NLRB 651 (1977). See. generally, Isis Plumhing & HeatingCo., 138 NLRB 716 (1962).' The Administrative Law Judge inadvertently failed to include in hisrecommended Order the narrow cease-and-desist language which the Boardtraditionally provides in cases involving 8(aX1) and (2) violations. Accord-ingly, we shall modify his recommended Order to require the Respondent tocease and desist from in any like or related manner infringing upon emplos-ees' rights. Furthermore, the Administrative Law Judge inadvertently failedto conform the notice with the provision in his recommended Order thatRespondent withdraw and withhold all recognition from ILocal 220 unlessand until that labor organization has been certified by the Board as theexclusive representative of Respondent's employees. Accordingly. we shallcorrect the notice to conform to the recommended Order in both respectsnoted hereinORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedherein, and hereby orders that the Respondent,B.F.G. Gourmet Foods, Inc., Stamford, Connecticut,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Orderas modified below:1. Insert the following as paragraph l(e):"(e) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT assist or contribute support toFood Packers, Cannery and MiscellaneousWorkers Union Local 220, affiliated with theAmalgamated Meat Cutters and Butcher Work-men of North America, AFL-CIO.WE WILL NOT recognize and negotiate with theabove-named Union as the exclusive representa-tive of our employees for the purpose of collec-tive bargaining unless and until such labor orga-nization is certified by the National LaborRelations Board as the exclusive representativeof such employees.WE WILL NOT enforce or give effect to our col-lective-bargaining agreement with the above-named Union or to any extension, renewal, ormodification thereof or to any supersedingagreement; provided that WE WILL NOT alter anywage increases or any other benefits put into ef-fect as the result of those agreements.WE WILL NOT encourage membership in theabove-named Union by requiring employees tojoin that organization as a condition of obtain-ing or retaining employment with us.WE WILL NOT recognize, negotiate, or enterinto any new agreement with Local 220 unlessand until that union has been certified as therepresentative of our employees.236 NLRB No. 51489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE wi.i N01 in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed in Section 7of the Act.WE WILL withdraw and withhold all recogni-tion from Food Packers, Cannery and Miscella-neous Workers Union Local 220, affiliated withthe Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, as thecollective-bargaining representative of our em-ployees, unless and until said labor organizationhas been certified by the National Labor Rela-tions Board.WE WILL reimburse all employees, former andpresent, for any dues and other moneys unlaw-fully exacted from them under our contractswith Food Packers, Cannery and MiscellaneousWorkers Union Local 220, affiliated with theAmalgamated Meat Cutters and Butcher Work-men of North America, AFL-CIO, plus interest.B.FG GOURMEt FOODS. IN('DECISIONSTATEMENT OF THE CASEPHIL W. SAUNDERS, Administrative Law Judge: Basedon a charge filed on May 12, 1977, by the Charging Party,Local 445, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, herein Lo-cal 445,1 a complaint was issued on June 27, 1977. againstB.F.G. Gourmet Foods, Inc., herein Respondent or B.F.G., alleging violations of Section 8(a)(1) and (2) of the Na-tional Labor Relations Act, as amended. Respondent filedan answer to the complaint denying it had engaged in thealleged matter. Respondent and the General Counsel filedbriefs.Upon the entire record in the case, and from my obser-vations of the witnesses and their demeanor,2I make thefollowing:"The aforesaid charge was also served on Food Packers and Nilcella-neous Workers Union Local 220. affiliated with The Amalgamated MeatCutters and Butcher Workmen of North Amenca, AFL-CIO. Party inInterest. herein called Local 220, on June 24. 1977.2 The facts found herein are based on the record as a whole upon myobservation of the witnesses. The credibility resolutions herein have beenderived from a review of the entire testimonial record and exhibits with dueregard for the logic of probability, the demeanor of the witnesses. and theteaching of N L. R.B v. Walton Manufacturing Companr & Loganville PantsCo., 369 U.S. 404 (1962). As to those witnesses testifying in contradlction ofthe findings herein. their testimony has been discredited either as havingbeen in conflict with the testimony of credible witnesses or because it was inand of itself incredible and unworthy of belief All testimony has beenreviewed and weighed in light of the entire record.FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYRespondent is a corporation organized under the laws ofthe State of Connecticut, and at all times material hereinhas maintained an office and place of business in Stam-ford, Connecticut, where it has been engaged in the saleand distribution of wholesale foods, and related productsfrom its warehouse. Respondent commenced operations ofthe warehouse on or about April 11, 1977. and since saiddate has purchased, and caused to be transported and de-livered to its warehouse, foods valued in excess of $50,000,and which were transported and delivered to its warehousein interstate commerce directly from outside the State ofConnecticut. Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.11, THE LABOR ORGANIZATIONS INVOLVEDLocal 445, and Local 220, are labor organizations withinthe meaning of Section 2(5) of the Act.Ill. THE UNFAIR LABOR PRACTICESThe complaint in this matter alleges that Respondentrecognized Local 220 at a time when this labor organiza-tion did not represent an uncoerced majority of employeesin the unit and, further, that Respondent executed anagreement with Local 220 when there existed a competingclaim by Local 445.It appears that K-M Grocery corporation, herein calledK-M, located in Yonkers, New York, has recognized andbargained with Local 445 since 1969. Local 445 repre-sented its truckdrivers. mechanics, and warehouse employ-ees. The last collective-bargaining agreement between K-M and Local 445 was effective from July 1, 1974, to June30, 1977. On April 8, 1977, K-M permanently laid off ap-proximately 31 warehousemen, truckdrivers, and mechan-ics and went out of business. The employees received theirtermination notices in their pay envelopes, but about thesame time they were given employment applications to fillout for Respondent, a corporation operated by DavidFeinstein, a vice president of K-M. Feinstein had pur-chased inventory from K-M in order to start his business.It further appears that on April 8 and 9, 1977, the K-Munit employees also assisted in moving the purchased in-ventory of K-M to Respondent's warehouse located inConnecticut, and for such services they were paid in cashby Frank Becker, the president of K-M-Becker isFeinstein's brother-in-iaw, and Feinstein then reimbursedBecker for doing so. On Monday, April 11, 1977, approxi-mately 31 employees, K-M's prior work force, began work-ing for Respondent. On or about April 18, 1977, Local 220obtained cards signed by B.F.G. employees authorizingLocal 220 to represent B.F.G.'s employees and thereafterentered into an agreement with Respondent.Respondent admits their awareness that Local 220 wascirculating cards among its employees, but contends thereis no evidence that it solicited or encouraged Local 220's490 B.F.G. GOURMET FOODS, INC.involvement, and much less that it "authorized and permit-ted" its solicitation of cards as alleged in paragraph 10(a)of the complaint.3Counsel for Respondent further argues that B.F.G.'s em-ployees voluntarily signed the authorization cards of Local220 because apparently they too had not been contacted byLocal 445, and there was a rumor that Local 445 could notrepresent them. Moreover, Respondent also maintains thattheir purchase of K-M inventory and hiring of K-M em-ployees could not possibly constitute a successorship-thatit was simply the beginning of B.F.G.'s operations andnothing more.Final ConclusionsThe labor relations doctrine of successorship is designedto insure that employee rights of representation by a recog-nized representative are not curtailed by a mere change ofemployers or ownership, if a majority of the employeesafter the change of ownership, were employed by the pre-ceding employer.4In such cases, the succeeding employermust recognize and bargain with the incumbent union.Moreover, successorship does not require a transfer of as-sets, Burns, supra, but whether there are such transfers ornot, if there is a change of ownership not affecting theessential nature of the enterprise, the successor employeemust then recognize the incumbent union and deal with itas the bargaining representative.In the instance case, as pointed out, the approximate 30employees hired from K-M constituted essentially all ofRespondent's employees. The employees of Respondentare now doing the same work as they did at K-M; theproducts being distributed are the same; the customers arethe same; most of the supervisors are the same; and theproducts are purchased from the same vendors. Therefore,Respondent is clearly a successor to K-M. Moreover, inthe instant case, as in Burns, supra, there exists the requisitecontinuity in the work force, and the appropriateness ofthe bargaining unit. Furthermore, as also noted, there wasno hiatus between the termination of the employees by K-M and the hiring of the same employees by Respondent.Respondent contends that it had not assisted Local 220in securing their authorization cards, and that Respondenthad no reason to believe that anyone other than Local 220had a claim to represent its employees prior to its rightfulrecognition of Local 220 on April 18, 1977, and furtherargues that, on this date, Local 220 presented cards signedby a majority of B.F.G.'s employees to B.F.G.'s presidentDavid Feinstein, and not until May 5, 1975, did Local 445send a letter demanding recognition to B.F.G.5David Feinstein testified that he never approached L ocal 220 and didnot initiate an' contacts with any union4 V I..R B s. Burns International Securic Serices. Inc , 406 U.S. 272(1972)1 United Maintenance d Manufacturing C,,, Inc, 214 NtLRB 529(1974).5 At the hearing there was some initial confusion as to whether or not theGeneral Counsel was relying on Burns However. the complaint itself doesnot allege that at the time in question there existed a competing claim hsLocal 445 and, going further. the General Counsel also shows that Local 220did not represent an uncoerced majoriti at the time the Respondent execu-ted its contract with Local 220Vanderbilt Harrisson testified for the General Counselthat right after the move with Respondent to Connecticut.a delegate with Local 220, Harold Wilkerson, appeared atthe warehouse with Becker and Feinstein, and also withRespondent's supervisors George Haas and Marty Stein-feld. On this occasion, Wilkerson told the employees at ameeting that he was present to represent them, and Beckerthen also spoke and informed employees that "this is abrand new ball game and this is what it is going to be that'sit." Employee Neal McKeithen stated that on one occa-sion, when he started working for Respondent, he was toldby Becker and Haas to sign "a card." McKeithen had beena member of Local 445 but, following the above incident,he then signed a card for Local 220. Clarence Blount testi-fied that within a day or so after the move to Connecticutwith Respondent, he observed the presence of two dele-gates with Local 220 in the warehouse, and at about thesame time Respondent's foreman George Haas asked himif he had seen "the man" about filling out his "application."From the above credited testimony it is obvious that inthe days following April 11. 1977, Becker, Feinstein, andGeorge Haas, a supervisor of Respondent, urged, solicited,and assisted employees to sign up for Local 220; and hav-ing assisted Local 220 in obtaining their cards, Respondentthen executed a memorandum of agreement with Local220 in which Respondent recognized Local 220 as the ex-clusive collective-bargaining representative of its employ-ees. On May 5, 1977, when Local 445 made a bargainingdemand on Respondent, their counsel then informed themthat Local 220 had been recognized.As aforementioned, Respondent contended that it hadnot assisted Local 220 in securing designation cards butonly proffered conclusionary testimony in support thereof.It did not adduce any specific evidence to support its con-tentions. Having failed to deny the specifics of the creditedtestimony adduced by General Counsel, Respondent mustbe regarded as having assisted Local 220 in obtaining amajority. It therefore violated 8(a)(1) and (2) of the Act.and I so find.'THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend an order direct-ing it to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.More particularly, having found that Respondent has in-terfered with, restrained, and coerced its employees in theexercise of their right freely to select their own bargainingrepresentative in that Respondent unlawfully supported,assisted, and recognized Local 220, the Order I shall rec-ommend will require Respondent to cease providing suchunlawful support and assistance, and to withdraw andwithhold all recognition from Local 220 unless and untilLocal 220 shall have been certified by the Board as theexclusive bargaining representative of Respondent's em-ployees in question. The Order shall further direct Respon-' B' letter dated October II. 1977. the Board's New York Office wasinformed that Local 220 dlscla:tms an interest In any of the Respondent'semployees at its ( onnecticut plant. See Ci.( Exh 2491 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent to cease giving effect to the contract or agreementwith Local 220, or to any renewal, modification, or exten-tion of such agreement. However, nothing in this Ordershall authorize or require the withdrawal or elimination ofany wage increase or other benefits, terms, and conditionsof employment which may have been established pursuantto such an agreement. The Order shall also require Re-spondent to reimburse all present and former employeesfor all initiation fees, dues, and other moneys which mayhave been exacted from them by, or on behalf of, Local220 pursuant to the aforementioned collective-bargainingagreements together with interest thereon at 6 percent perannum.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Local 445 and Local 220 are labor organizations with-in the meaning of Section 2(5) of the Act.3. By recognizing Local 220 as the exclusive bargainingrepresentative of its employees at a time when Local 220did not represent an uncoerced majority of such employ-ees, Respondent has violated Section 8(a)(1) and (2) of theAct.4. By showing preference to Local 220, to the detrimentof a competing labor organization, by permitting Local 220representative to organize its employees on company prop-erty, and by, thereafter, recognizing and contracting withLocal 220, Respondent has violated Section 8(a)(1) and (2)of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 7The Respondent, B.F.G. Gourmet Foods, Inc.. Stam-ford, Connecticut, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Assisting or contributing support to Local 220.7 In the event no exceptions are filed as provided by Sec. 102.46 or theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becormeits findings, conclusions and Order, and all objections thereto shall bedeemed waived for all purposes.(b) Recognizing and negotiating with Local 220 as theexclusive representative of its employees for the purpose ofcollective bargaining unless and until such labor organiza-tion is certified by the Board as the exclusive representativeof said employees pursuant to Section 9(c) of the Act.(c) Enforcing or giving effect to its collective-bargainingagreement with Local 220, or any extension, renewal, ormodification thereof or any superseding agreement, pro-vided, however, that nothing in this Order shall authorizeor require the withdrawal or elimination of any wage in-crease or other benefits or terms and conditions of employ-ment which may have been established pursuant to such acontract.(d) Encouraging membership in Local 220 by condition-ing employment on membership in such organization ex-cept to the extent permitted by Section 8(a)(3) of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Withdraw and withhold all recognition from Local220 as the exclusive collective-bargaining representative ofits employees, unless and until said labor organization hasbeen duly certified by the Board as the exclusive represen-tative of such employees.(b) Reimburse all present and former employees for allinitiation fees, dues, assessments, or any other moneyswhich may have been paid in favor of Local 220.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of dues and any other moneysto be repaid under the terms of this Order.(d) Post at its warehouse and office copies of the at-tached notice marked "Appendix." 8 Copies of said notice,on forms provided by the Regional Director for Region 2,after being duly signed by a representative of Respondent,shall be posted by Respondent immediately upon receiptthereof, and shall be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to its employees are customarily posted.Reasonable steps shall be taken by Respondent to ensurethat said notices are not altered, defaced, or covered byany other material.(e) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."492